JOSEPH, P.J.
In this workers’ compensation case, the referee found that the claimant was severely disabled but that his disability was not a result of his employment. The Board reversed and awarded him permanent total disability. SAIF appeals.
Review of the record persuades us that claimant has a work related permanent disability which prevents him from returning to the kind of work he previously performed. We are not persuaded that he is totally disabled. We find that he is entitled to an award of 85 percent (275 degrees) for unscheduled permanent partial disability.
Affirmed as modified.